DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment

2.         In response to the Office action dated on 06/17/2021 the Amendment has been received on 08/30/2021.
           Claim 1 has been canceled.
           Claims 2, 11 and 22 have been amended.
           Claims 2-23 are currently pending in this application.

Response to Arguments

3.      Applicant’s arguments, see pages 7 and 8, filed on 08/30/2021, with respect to claims 1-23 have been fully considered and are persuasive. The appropriate claims have been canceled and amended in order to overcome the prior art rejections and objections provided in the previous Office action. Therefore, all of the previous rejections and objections have been withdrawn. 

Allowable Subject Matter

4.         Claims 2-23 are allowed.
5.         The following is an examiner’s statement of reasons for allowance:
            With respect to claim 1, the most relevant prior art, Ogura et al. (US Patent 8,149,987 B2), teach a radiography apparatus comprising (see abstract; Figs. 1-10; column 2, lines 35-58; column 3, line 46 – column 8, line 11): 

    PNG
    media_image1.png
    423
    291
    media_image1.png
    Greyscale
 
    PNG
    media_image2.png
    332
    323
    media_image2.png
    Greyscale
  a radiation generation unit (14) that has a plurality of radiation sources (15) generating radiation toward a subject (M) (Figs. 1 and 3; column 3, line 61 – column 4, line 59); a support member (a part of a C-arm (11)) that supports the radiation generation unit (14) in a first end portion as one end of the support member; a radiography unit (12) that is provided to face the radiation generation unit (14) in a second end portion as the other end of the support member (see Fig. 1) and images the subject (M) using the radiation (Figs. 1 and 3; column 3, line 61 – column 4, line 59); and a processor (20) configured to function as: an imaging direction designation unit (25) that designates an imaging direction of the subject (M); and a radiation source selection unit (23) that selects the radiation source (15) for use in imaging among the plurality of the radiation sources using the designation of the imaging direction (see abstract; Figs. 1-10; column 2, lines 35-58; column 3, line 46 – column 8, line 11)

    PNG
    media_image3.png
    435
    314
    media_image3.png
    Greyscale
but fail to explicitly teach or make obvious that the imaging direction designation unit designates the imaging direction based on an input from an operating unit provided in the radiation generation unit, the support member, or the radiography unit as claimed in combination with all of the remaining limitations of the claim. 
          With respect to claim 22, the most relevant prior art, Ogura et al. (US Patent 8,149,987 B2), teach a radiography apparatus comprising (see abstract; Figs. 1-10; column 2, lines 35-58; column 3, line 46 – column 8, line 11): a radiation generation unit (14) that has a plurality of radiation sources (15) generating radiation toward a subject (M) (Figs. 1 and 3; column 3, line 61 – column 4, line 59); a support member (a part of a C-arm (11)) that supports the radiation generation unit (14) in a first end portion as one end of the support member; a radiography unit (12) that is provided to face the radiation generation unit (14) in a second end portion as the other end of the support member (see Fig. 1) and images the subject (M) using the radiation (Figs. 1 and 3; column 3, line 61 – column 4, line 59); and a processor (20) configured to function as: an imaging direction designation unit (25) that designates an imaging direction of the subject (M); and a radiation source selection unit (23) that selects the radiation source (15) for use in imaging among the plurality of the radiation sources using the designation of the imaging direction (see abstract; Figs. 1-10; column 2, lines 35-58; column 3, line 46 – column 8, line 11) but fail to explicitly teach or make obvious that the processor further configured to function as: a notification unit that prompts movement of the support member in a case where the radiation source selection unit is unable to select the radiation source using the imaging direction designated by the imaging direction designation unit as claimed in combination with all of the remaining limitations of the claim. 
             Claims 3-21 and 23 are allowed by virtue of their dependence.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion

6.        The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Hara et al. (US PAP 2016/0055639 A1; see Fig. 3; paragraph 0058); Tsukijishin et al. (US 2014/0229883 A1; see Figs. and claim 1) and Li et al. (US PAP 2018/0184992 A1; see paragraphs 0062, 0097 and 0144) teach the methods and apparatus for medical X-ray imaging with the variety of imaging capabilities.

7.         Any inquiry concerning this communication or earlier communications from the examiner should be directed to IRAKLI KIKNADZE whose telephone number is (571)272-6494.  The examiner can normally be reached on 9:30 AM - 6:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David J Makiya can be reached on 571-272-2273.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.







Irakli Kiknadze

/IRAKLI KIKNADZE/
Primary Examiner, Art Unit 2884
                                                                                                                                                                                                        /I.K./  September 3, 2021